 




EXHIBIT 10.2




FORM OF

HEAT BIOLOGICS, INC.

RESTRICTED STOCK AGREEMENT

2018 STOCK INCENTIVE PLAN

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of
__________________  (the “Grant Date”), by and between Heat Biologics, Inc., a
Delaware corporation (the “Company”), and __________________ (the
“Participant”).

Subject to the Additional Terms and Conditions attached hereto and incorporated
herein by reference as part of this Agreement, the Company hereby awards as of
the Grant Date to the Participant the shares of the Company’s restricted Common
Stock (the “Restricted Stock”) described below (the “Restricted Stock Award”)
pursuant to the Heat Biologics, Inc. 2018 Stock Incentive Plan (the “Plan”).
 Capitalized terms that are not otherwise defined in this Agreement shall have
the meanings given to such terms in the Plan.




 

 

Participant:

 

[        ]

Grant Date:

[        ]

 

 

Total Number of Shares of

Restricted Stock Awarded:

 

[        ]

Vesting Schedule:

 

The Restricted Stock shall vest according to the Vesting Schedule attached
hereto as Schedule 1. The Restricted Stock that become vested on each Vesting
Date pursuant to the Vesting Schedule are herein referred to as the “Vested
Restricted Stock.”




The Restricted Stock is awarded under and governed by the terms and conditions
of this Restricted Stock Agreement and the Plan, which is incorporated herein by
reference.  By signing below, the Participant accepts the Restricted Stock
Award, acknowledges receipt of a copy of the Plan and this Restricted Stock
Agreement, and agrees to the terms thereof.




 

 

 

 

 

[NAME OF PARTICIPANT]:

 

HEAT BIOLOGICS, INC.:

 

 

 

 

 

 

 

 

 

 

By:  

 

(Signature)

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

Title:  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 




ADDITIONAL TERMS AND CONDITIONS OF

HEAT BIOLOGICS, INC.

RESTRICTED STOCK AGREEMENT




1.  Restricted Stock Held in Plan Name. The 2018 STOCK INCENTIVE PLAN (the
“Plan”)

Restricted Stock shall be issued in the name of the Plan and held for the
account and benefit of the Participant.  The Committee (as defined in the Plan)
shall cause periodic statements of account to be delivered to the Participant,
at such time or times as the Committee may determine in its sole discretion,
showing the number of Restricted Stock held by the Plan on behalf of the
Participant. Subject to other Additional Terms and Conditions, the Committee
shall cause one or more certificates to be delivered to the Participant as soon
as administratively practicable following the date that all or any portion of
the Restricted Stock become Vested Restricted Stock.

2.  Condition to Delivery of Vested Restricted Stock.

(a)  If Participant makes a timely election pursuant to Section 83(b) of the
Code, it is a condition to receiving the Vested Restricted Stock that
Participant must deliver to the Company, within thirty (30) days of making the
election pursuant to said Section 83(b) as to all or any portion of the
Restricted Stock, either cash or a certified check payable to the Company in the
amount of all of the tax withholding obligations (whether federal, state or
local), imposed on the Company by reason of the making of an election pursuant
to said Section 83(b).

(b)   If the Participant does not make a timely election pursuant to
Section 83(b) of the Code as to all of the Restricted Stock, the Participant may
notify the Company in writing, which notice must be received by the Company at
least thirty (30) days prior to the date Restricted Stock become Vested
Restricted Stock (or such later date as the Committee may permit), that the
Participant wishes to pay in cash all of the tax withholding obligations
(whether federal, state or local) imposed on the Company by reason of the
vesting of some or all of the Restricted Stock. As a condition to receiving the
Vested Restricted Stock, Participant must deliver to the Company no later than
three (3) business days of the vesting either cash or a certified check payable
to the Company in the amount of all of the tax withholding obligations (whether
federal, state or local) imposed on the Company by reason of the vesting of the
Vested Restricted Stock to which the election applies.

(c)  If the Participant does not make a timely election pursuant to
Section 83(b) of the Code as provided in Section 2(a), or deliver a timely
election to make a supplemental payment with cash or by certified check for tax
withholding obligations as provided in Section 2(b) as to all or a portion of
the Vested Restricted Stock, Participant will be deemed to have elected to have
the actual number of Vested Restricted Stock reduced by the smallest number of
whole shares of underlying Common Stock which, when multiplied by the fair
market value of the underlying Common Stock, as determined by the Committee, on
the date of the vesting event is sufficient to satisfy the amount of the tax
withholding obligations imposed on the Company by reason of the vesting of such
Vested Restricted Stock (the “Withholding Election”). Participant understands
and agrees that Participant’s acceptance of this Restricted Stock Award will be
deemed to be Participant’s election to make a Withholding Election pursuant to
this Section 2(c) and such other consistent terms and conditions prescribed by
the Committee.

(d)  In addition to the provisions of Sections 2(a)-(c), if Participant is
terminated by the Company other than for Cause and has not made a timely
election pursuant to Section 83(b) of the Code, Participant will be deemed to
have elected to have the actual number of Restricted Stock that will vest
pursuant to the terms of the Plan reduced by the smallest number of whole shares
of the underlying Common Stock which, when multiplied by the fair market value
of the underlying Common Stock, as determined by the Committee, is sufficient to
satisfy the amount of the tax withholding obligations imposed on the Company by
reason of the vesting of such Restricted Stock. The date for the withholding
will be the date





1







--------------------------------------------------------------------------------

 




the tax withholding obligation is imposed on the Company, as determined by the
Company. A stock certificate for such Restricted Stock (net of any tax
withholdings) will be issued and held by the Company and delivered to
Participant after the Vesting Date or as otherwise provided herein. Participant
understands and agrees that Participant’s acceptance of this Restricted Stock
Award will be deemed to be Participant’s election to make a tax withholding
election pursuant to this Section 2(d) and such other consistent terms and
conditions prescribed by the Committee.

(e)  The Committee reserves the right to give no effect to a withholding
election under Sections 2(b), (c) or (d) in which case the Participant will
remain obligated as a condition to receiving the Vested Restricted Stock to
satisfy applicable tax withholding obligations with cash or by a certified check
in the manner provided by the Committee. If the Committee elects not to give
effect to a withholding election under Sections 2(b), (c) or (d), it shall
provide the Participant with written notice reasonably in advance of the
applicable vesting event.

3.  Rights as Stockholder.  The Restricted Stock will be held for the
Participant by the Company until a disposition of the Restricted Stock occurs in
accordance with Section 4(d). Participant shall have all the rights of a
stockholder on shares of Restricted Stock that vest. With respect to unvested
Restricted Stock: (a) Participant shall have the right to vote such shares at
any meeting of stockholders of the Company; (b) Participant shall have and the
right to receive, free of vesting restrictions (but subject to applicable
withholding taxes) all cash dividends paid with respect to such shares; and (c)
any non-cash dividends and other non-cash proceeds of such shares, including
stock dividends and any other securities issued or distributed in respect of
such shares shall be subject to the same vesting and forfeiture conditions, and
the terms of Section 4(d), as the shares of Restricted Stock to which they
relate, and the term “Restricted Stock” when used in this Agreement shall also
include any related stock dividends and other securities issued or distributed
in respect of such shares.

4.  Vesting, Forfeiture and Restrictions on Transfer of Restricted Stock.

(a)  Generally.  The shares of Restricted Stock which have become Vested
Restricted Stock pursuant to the Vesting Schedule shall be considered as fully
earned by the Participant, subject to the further provisions of this Section 4
and any applicable provisions of any employment agreement between the
Participant and the Company (“Employment Agreement”), provided that the Company
shall continue to hold the shares of Vested Restricted Stock on behalf of the
Participant or instruct the transfer agent to hold the shares of Vested
Restricted Stock on behalf of the Participant pending disposition pursuant to
Section 4(d). Any Restricted Stock that do not become Vested Restricted Stock in
accordance with the Vesting Schedule or the provisions of this Section 4 as of
the Participant’s termination of employment (“Termination of Employment”) (as
described in Section 7 of the Plan) [or termination of service] with the Company
and/or its affiliates will be forfeited and transferred back to the Company.

(b)  Vesting and Forfeitures upon Termination of Employment or Service and/or
Change in Control.

(i) Termination by Participant. Except as provided in Section 4(b)(ii), upon a
Termination of Employment [or termination of service] prior to the Vesting Date
effected by the Participant for any reason other than “Good Reason” (as defined
in the Employment Agreement) all unvested Restricted Stock shall be forfeited as
of the effective date of such Termination of Employment.

(ii) Termination of Employment or Service; Change in Control. Subject to the
provisions of Section 7 (Termination of Employment) of the Plan, the Restricted
Stock shall become vested to the extent and at the time or times set forth in
the Vesting Schedule.  In the event that Participant resigns from employment
with the Company for “Good Reason” pursuant to the Employment Agreement, or
Participant’s employment is terminated without cause or for





2







--------------------------------------------------------------------------------

 




disability or death, then all Restricted Stock shall thereupon become fully
vested.  In addition, in the event of a Change in Control, all Restricted Stock
shall become fully vested immediately prior to the effective date of a Change in
Control provided Participant is still employed by, or providing services to, the
Company or any of its subsidiaries immediately prior to the effective date of
the Change in Control.

(c)  Certain Breaches of Employment Agreement. Notwithstanding anything to the
contrary herein, if, at any time, an arbitrator or court of competent
jurisdiction makes a final determination that the Participant has breached any
of the terms, provisions and restrictions imposed upon Participant under the
Employment Agreement (if any), all of the Restricted Stock, other than any
shares of Restricted Stock that have become Vested Restricted Stock, shall be
forfeited.  Such forfeiture shall occur without limiting the Company’s other
rights and remedies available under the Employment Agreement.

(d)  Restrictions on Transfer of Restricted Stock. [Participant shall effect no
disposition of Restricted Stock prior to the [two] year anniversary of the grant
date; provided, however, that this provision shall not preclude a transfer by
will or the laws of descent and distribution in the event of the death of the
Participant. If at any time after the [two] year anniversary of the Restricted
Stock grant date, the Participant (or the Participant’s transferee by will or
the laws of descent and distribution) desires to sell or otherwise dispose of
any shares of Vested Restricted Stock, Participant (or such transferee) shall
send to the Company’s principal place of business a written notice offering
(email notice to be acceptable) to sell to the Company the shares of Vested
Restricted Stock the Participant (or such transferee) desires to sell (the
“Offered Shares”) at a price per share equal to the lower of (i) closing price
per share of the Company’s common stock on the date of such notice or on the
next business day following the date of such notice (as reported by NASDAQ or
such other exchange on which shares of the Company’s common stock are traded)
and (ii) thirty (30) times the closing price per share of the Company’s common
stock on the date of the Restricted Stock grant, as reported by NASDAQ (the
“Initial Price Per Share”).  The Company shall have five business days in which
to exercise such option to acquire Participant’s (or such transferee’s) Offered
Shares and must consummate such transaction by remitting the purchase price for
the Offered Shares to the Participant (or such transferee) within five business
days thereafter.  If (i) the Company does not provide Participant (or such
transferee) with funds to acquire all of the Offered Shares prior to the
expiration of such period, or (ii) the Company notifies the Participant (or such
transferee) that it will not exercise its option (the earlier of (i) and (ii)
being referred to as the “Option Termination Date”),  then the Participant (or
such transferee) shall be free to sell or otherwise dispose of such Offered
Shares , so long as Participant (or such transferee) complies with all
applicable laws and the Company’s insider trading policy if applicable, and the
acquirer of such shares will acquire such shares without any restrictions other
than those required by law; provided, however, that if the Offered Shares are
sold by the Participant (or such transferee) at a price per share in excess of
thirty  (30) times the Initial Price Per Share (such excess being referred to as
the “Excess,” Participant (or such transferee) shall remit to the Company the
Excess received by Participant (or such transferee) within three business days
following such sale or disposition. The Initial Price Per Share shall be subject
to adjustment to reflect any merger, consolidation, reorganization,
recapitalization, reincorporation, stock split, stock dividend or other similar
change in capitalization.]1 [Participant shall effect no disposition of
Restricted Stock prior to the [one] year anniversary of the grant date;
provided, however, that this provision shall not preclude a transfer by will or
the laws of descent and distribution in the event of the death of the
Participant.]1

(e)   Legends.  Subject to Section 5 below, Participant agrees that the Company
may endorse any certificates for Restricted Stock or Vested Restricted Stock
with such legends to reflect the restrictions provided for herein or otherwise
required by applicable federal or state securities laws. The Company need not
register a transfer of the Restricted Stock and may also instruct its transfer
agent not to register the transfer of the Restricted Stock unless the conditions
specified in any legends are satisfied.

———————

1 Determined at the time of the Grant of the Restricted Stock.





3







--------------------------------------------------------------------------------

 




5. Removal of Legend and Transfer Restrictions. Any restrictions, restrictive
legends and any related stop transfer instructions may be removed at the
direction of the Committee and the Company shall issue necessary replacement
certificates or instruct the transfer agent to remove such restrictions or
legends without that portion of the legend to the Participant as of the date
that the Committee determines that such legend(s) and/or instructions are no
longer applicable. [In the event that the Company does not exercise an option
set forth in Section 4(d), the legend shall be removed on the Option Termination
Date and the Company shall instruct the transfer agent to take all action
necessary to remove all legends other than those required by law within five
days of the Option Termination Date.] Unless otherwise determined at the time of
the Grant of the Restricted Stock and as set forth in this Restricted Stock
Agreement, the vesting schedule for the Restricted Stock will be subject to the
provisions of the Plan.

6.  Change in Capitalization.

(a) The number and kind of Restricted Stock shall be proportionately adjusted to
reflect a merger, consolidation, reorganization, recapitalization,
reincorporation, stock split, stock dividend or other change in the capital
structure of the Company in accordance with the terms of the Plan.  All
adjustments made by the Committee under this Section shall be final, binding,
and conclusive upon all parties.

(b) The existence of the Plan and the Restricted Stock Award shall not affect
the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.

7. Governing Law.  Except to the extent preempted by any applicable federal law,
this Agreement shall be construed and administered in accordance with the laws
of the State of Delaware, without reference to its principles of conflicts of
law. The parties shall resolve all disputes, controversies and differences which
may arise between the parties, out of or in relation to or in connection with
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this Agreement to arbitrate, after discussion in good faith attempting to reach
an amicable solution.  Such discussion will begin immediately after one party
has delivered to the other party a request for discussion. If the dispute,
controversy, or claim cannot be resolved within 14 days following the date on
which the request for discussion is delivered, then it will be finally settled
by arbitration held in Durham, North Carolina in accordance with the latest
Rules of the American Arbitration Association. Such arbitration shall be
conducted by one arbitrator appointed as follows: each party will appoint one
arbitrator and the appointed arbitrators shall appoint the deciding arbitrator.
 The arbitration proceeding must take place within 30 days of such arbitration
request, with a final adjudication granted within 7 days of the arbitration
proceeding. The decision of the tribunal shall be final and may not be appealed.
 The arbitral tribunal may, in its discretion award fees and costs as part of
its award. Judgment on the arbitral award may be entered by any court of
competent jurisdiction, including any court that has jurisdiction over either of
the party or any of their assets.

8. Successors. This Agreement shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.

9. Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.





4







--------------------------------------------------------------------------------

 




10. Severability.  In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

11. Entire Agreement.  Subject to the terms and conditions of the Plan, and the
applicable provisions of the Employment Agreement (if any), this Agreement
expresses the entire understanding and agreement of the parties with respect to
the subject matter. In the event of any conflict between the provisions of the
Plan and the terms of this Agreement, the provisions of the Plan will control.
The Restricted Stock Award has been made pursuant to the Plan and an
administrative record is maintained by the Committee indicating under which plan
the Restricted Stock Award is authorized.

12. Violation.  Any disposition of the Restricted Stock or any portion thereof
shall be a violation of the terms of this Agreement and shall be void and
without effect.

13. Headings.  Paragraph headings used herein are for convenience of reference
only and shall not be considered in construing this Agreement.

14. Specific Performance.  In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

15. No Right to Continued Retention.  Neither the establishment of the Plan nor
the award of Restricted Stock hereunder shall be construed as giving Participant
the right to a continued service relationship with the Company or an affiliate.

16. Definitions.  Any terms which are capitalized herein but not defined herein
shall have the meaning set forth in the Plan.

 

*****














5







--------------------------------------------------------------------------------

 




SCHEDULE 1

TO HEAT BIOLOGICS, INC.

RESTRICTED STOCK AWARD

(Under the 2018 Stock Incentive Plan)

Vesting Schedule

 

 

 

A.

Provided that the Participant continues to be employed by the Company or any
affiliate on the applicable Vesting Date described in this Schedule 1, the
Restricted Stock shall become Vested Restricted Stock as follows:

 

 

 

 

 

 

Percentage of Restricted Stock Vesting

  

Vesting Date

 

 

 

 

 

 

 

 

 

 

 




Notwithstanding the foregoing vesting schedule, the events described in Section
4(b)(ii) of the Additional Terms and Conditions to the Agreement, the Plan, and
any change in control provisions of any Employment Agreement, provide for
accelerated vesting of all or a portion of the Restricted Stock to the extent
and in the manner described by such provisions. Except as otherwise provided in
Section 4(b)(ii) of the Additional Terms and Conditions to the Agreement, the
Plan, and any change in control provisions of any Employment Agreement, all
Restricted Stock shall be forfeited if the Participant experiences a Termination
of Employment prior to the Vesting Date.

 

 

 

B.

The provisions of this Vesting Schedule are subject to, and limited by, all
applicable provisions of the Agreement.

 

















































Schedule 1 – Page 1 of 1









